IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1394
                            Filed November 13, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAVID LEE REASBY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Arthur E. Gamble,

Judge.



      Defendant appeals the district court’s denial of his Batson challenge.

AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Heather Ann Mapes, Assistant

Attorney General, John P. Sarcone, County Attorney, and Justin Allen, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Doyle and Tabor, JJ.
                                           2


DANILSON, C.J.

       David Reasby appeals his conviction for willful injury causing bodily injury,

in violation of Iowa Code sections 708.1(1), 708.4(2), and 702.11(2)(a) (2011).

He maintains his equal protection rights were violated when the prosecutor struck

a potential minority juror from sitting on that jury. 1 Because we find the State’s

explanation for striking the juror—her uneasiness looking at pictures involving

injuries or blood and her belief she would have trouble convicting without DNA

evidence—established a race-neutral reason for use of the strike, we affirm the

district court’s denial of Reasby’s Batson challenge and Reasby’s conviction.

I. Background Facts and Proceedings.

       On August 2, 2012, the State filed a trial information charging Reasby with

willful injury causing serious injury. The defendant pled not guilty, and the matter

proceeded to trial on June 10, 2013.

       During voir dire, the State exercised three peremptory strikes against

minority prospective jurors.2 Reasby’s attorney then raised a Batson challenge,

stating, “Your Honor, I would make that challenge, the Batson challenge at this

time. It appears that we would not have a jury of my client’s peers on the panel.

I believe it would appear to me that all of the minority [potential jurors] would

have been struck.” The court clarified that Reasby’s attorney had used a strike

against one minority potential juror as well and that one minority juror did remain.

The State then responded:



1
 Batson v. Kentucky, 476 U.S. 79, 106 (1986).
2
 On appeal, Reasby only challenges the State’s use of a strike against prospective juror
Childress.
                                        3


              Thank you, Your Honor. May it please the Court. I should
      note that I actually quite liked Ms. McQuerry, Ms. Childress, and
      Mr. Lovan, and enjoyed my conversation with them during jury
      selection.
              Juror Number 6, Ms. McQuerry, the State decided to strike
      her because she, during questioning, acknowledged that she was
      quite familiar with the defendant and volunteered on her own that
      she had nothing but a positive impression of him through his work
      in the community. For that reason the State felt she could perhaps
      be influenced by that if she was selected as part of the jury and that
      she simply should not serve.
              Secondly, Juror Number 15, Ms. Childress, I think [Reasby’s
      attorney] and perhaps the Court would acknowledge that by her
      demeanor it appeared that she probably did not want to be here
      during this questioning, did not want to serve.             She also
      volunteered that she does not like pictures of injuries or blood.
      That was a general question that I asked the group and she raised
      her hand and said that she would not look at them, and only under
      more questioning by myself did she finally admit that if she had to
      she would look at those pictures. There are pictures of injuries in
      this case. So for that reason I did not feel that Ms. Childress was a
      juror beneficial to the State.
              She also indicated that she quite enjoys the CSI television
      programming. The State is always leery of jurors that enjoy that
      show because it is so far removed from reality.
              Lastly, Mr. Lovan, Your Honor, I didn’t realize he was a
      minority of any kind, but now that you’ve pointed it out to me, I do
      see he’s Asian, and he was stricken from the alternate pool simply
      because he had returned a not guilty verdict during prior jury
      experience that he had on an assault case. And because this is an
      assault case—and I think justification was a defendant in the last
      jury that he served on, justification is not a defense listed in this
      case, I was concerned he would call back his experiences as a
      juror in his previous case and use them in this case.

The court ruled the State had established a clear and reasonably specific race-

neutral reason for the peremptory strike of each of the jurors in question.

Regarding prospective juror Childress, the court stated:


            With regard to [Ms.] Childress, I cannot say that I recognize
      any demeanors of hers that indicated she didn’t want to be here,
      but she did testify that she would be squeamish with regard to
      photographs of injuries and blood. That when those images come
      on TV shows that she watches, she turns the TV off. She would
                                          4


       not want to see those pictures, but probably would look at them.
       She said probably would look at them if they would help her reach a
       decision as a juror. I think that’s a reason why an attorney, a
       prosecuting attorney would be concerned about the juror.
               I think the indication that she gave with regard to watching
       CSI, because there is no blood and guts in the CSI program that
       she watches, there is apparently in some other ones, and that there
       is, you know, always some DNA or always something to support a
       conviction, I guess that turns out to be true on that show, but not in
       real life. She seems to have that impression, and I think that
       provides a reasonable race neutral, nondiscriminatory basis for
       exercising that strike.

The jury was then empaneled.

       On June 12, 2013, the jury returned a guilty verdict for the lesser charge of

willful injury causing bodily injury. Reasby appeals.

II. Standard of Review.

       We review constitutional claims de novo. State v. Mootz, 808 N.W.2d
207, 214 (Iowa 2012).       “Because the trial court’s determination of whether

purposeful discrimination occurred will largely turn on the evaluation of credibility,

a reviewing court ordinarily should give those findings great deference.” State v.

Griffin, 564 N.W.2d 370, 375 (Iowa 1997) (internal citations omitted).

III. Discussion.

       In Batson, 476 U.S. at 89, the United States Supreme Court held that the

equal protection clause of the Fourteenth Amendment prevents a prosecutor

from using peremptory strikes to challenge potential jurors “solely on account of

their race.” The defendant bears the burden to establish a prime facie case of

purposeful discrimination in selection of the jury panel. Id. at 96; see also Griffin,
564 N.W.2d at 375. To establish the prima facie case, the defendant must show

(1) that he is a member of a cognizable racial group, (2) that the prosecutor used
                                          5


peremptory challenges to remove a member of a cognizable racial group, and

(3) the “facts and any other relevant circumstances raise an inference that the

prosecutor used the strike to exclude” the juror on the account of the juror’s race.

Batson, 476 U.S. at 96. Under current case law, the defendant may make a

Batson challenge whether or not the defendant and the excluded jurors share the

same race. Powers v. Ohio, 499 U.S. 400, 416 (1991). Once the prima facie

case has been made, “an inference arises that the government violated the

defendant’s equal protection rights and the State has the burden of articulating a

clear and reasonable specific race-neutral explanation for the peremptory strike.”

Griffin, 564 N.W.2d at 375 (internal quotations omitted). The trial court must then

make a determination whether purposeful discrimination occurred. Id.

       Here, Reasby maintains the State did not meet its burden by providing a

clear and reasonably specific race-neutral reason for the use of a peremptory

strike against Childress, and thus the district court erred in denying Reasby’s

Batson challenge.

       We first note whether the prosecutor liked a prospective juror or enjoyed

the conversations with the juror has no bearing on the resolution of the issue

before us. Upon our de novo review of the pertinent facts, we agree with the

district court’s conclusion that the State established marginally sufficient racially-

neutral reasons for striking Childress. The explanation provided by the State was

unrelated to the juror’s race, and the district court found it to be credible. See

State v. Mootz, 808 N.W.2d 207, 214 (Iowa 2012) (“[W]e have given a great deal

of deference to the district court’s evaluation of credibility when determining the

true motive of the attorney when making the strike.”). Accordingly, we affirm the
                                     6

district court’s denial of Reasby’s Batson challenge, and we affirm Reasby’s

conviction.

      AFFIRMED.